Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 2/4/2022 has been entered.  Claims 1-8, 10 and 11 were amended.  Claim 9 was cancelled.  New claims 13-18 were added.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 12, 15, 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al. (US 2014/0187419; published July 3, 2014) in view of Dimitrova (WO 00/08931; published February 24, 2000).
Applicant’s Invention
Applicant claims a composition comprising fluopyram having a particle size of Dv90 less than 5µm and at least one polyalkylene oxide block copolymer of formula (II). (claim 1)
A suspension concentrate prepared by the process of claim 13. (claim 15)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Ding et al. teach aqueous suspension concentrations comprising 3, 5-disubstituted-1, 2, 4-oxadiazoles to control nematodes (abstract).  The dispersability of solid nematicidal compounds can be significantly increase by applying milling techniques to reduce mean particle size [0031].  The mean particle size of the active preferably falls within the range of from 1 to 2 µm [0070].  With respect to claims 6, the concentration of the active is at least 100 g/L to about 700 g/L [0065].  The formulation also includes dispersants, rheological stabilizers, antifoam agents and biocides [0075-113].  With respect to claims 7 and 8, the dispersing agents is at least 5 g/L to about 100 g/L of the formulation [0083].  The non-ionic dispersants include Pluronic block copolymers [0080].  The active ingredients may further include the fungicide fluopyram (formula (I)) [0115-118].  Preferred formulations include Pluronic L-35, a PEO-PPO-PEO block polymer with molecular weight of 1,900 in amounts of 0.04% the formulations (Tables 4 and 5).
Ding et al. teach methods of applying the composition to the soil surrounding the root zone of a plant and the plant prior to planting as a nematicide [abstract; 0151].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claims 3 and 4, Ding et al. do not teach copolymer of formula (II) with a molecular weight of 7000-1800 g/mol.  It is for this reason that Dimitrova is joined.
Dimitrova teach a method of providing an aqueous SC formulations comprising 50-80% pyrimethanil and 0.2 to 5% PEO-PPO block copolymer surfactant which surprisingly did not solidify when milled and which does not easily crystallize when stored for prolonged periods (abstract).  Typically, SC formulations of the fungicide cannot contain more than 40% of the active ingredient, however the Dimitrova formulated an SC formulation which can comprise more than 40% of the active ingredient (page 1, lines 6-18).  The molecular weight of the PEO-PPO block copolymer has a molecular weight of 6000-14000 (page 1, line 35 through page 2, line 2).  The surfactant Synperonic PE F127 acts as a dispersant and wetter (page 2, lines 31 and 32).  Dimitrova teach that the formulations are made by dispersing the ingredients via high speed mixing passed through a bead mill to achieve desired particle size and adding Kelzan pregel to the milled suspension to reduce crystallization after 2 weeks (page 3, lines 15-22).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Ding and Dimitrova both teach preparing SC concentrate formulations by adding block copolymers surfactants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Ding and Dimitrova to include PEO-PPO block copolymer of formula (II) with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Ding and Dimitrova because Dimitrova teach that block copolymers of formula (II) has dual action as a dispersant and wetter for solid active ingredients and improves stability by reducing crystallization for at least 2 weeks.  

Claims 10, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al. (US 2014/0187419; published July 3, 2014) in view of Dimitrova (WO 00/08931; published February 24, 2000).
Applicant’s Invention
Applicant claims a process for preparing a composition comprising admixing components a), c), d), e) and 0-80% b), milling the admixture to a particle size of Dv90 less than 5µm and at least one polyalkylene oxide block copolymer of formula (II) by a) preparing a thickener gel by mixing about 100-250 g/l water, rheological modifier, biocides all except.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Ding et al. teach aqueous suspension concentrations comprising 3,5-disubstituted-1,2,4-oxadiazoles to control nematodes (abstract).  The dispersability of solid nematicidal compounds can be significantly increase by applying milling techniques to reduce mean particle size [0031].  The mean particle size of the active preferably falls within the range of from 1 to 2 µm [0070].  With respect to claims 6 the concentration of the active is at least 100 g/L to about 700 g/L [0065].  The formulation also includes dispersants, rheological stabilizers, antifoam agents and biocides [0075-113].  With respect to claims 7 and 8, the dispersing agents is at least 5 g/L to about 100 g/L of the formulation [0083].  The non-ionic dispersants include Pluronic block copolymers [0080].  The active ingredients may further include the fungicide fluopyram [0115-118].  
Ding et al. teach methods of making the formulation by first pre-milling one or more active nematicide compounds with water to form an aqueous suspension with dispersants, and antifoaming agents; b) wet-milling with grinding media selected from  zirconium beads or glass beads to a particle size of less than 5.8 µm [0127-128; 0184] and c) adding thickener composition which is prepared separately by adding Kelzan C (thickener), biocides and water and d) mixing with the pre-mix with the thickener gel [0098, 185-190].  Ding et al. teach methods of applying the composition to the soil surrounding the root zone of a plant and the plant prior to planting [0151].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Ding et al. do not teach copolymer of formula (II).  It is for this reason that Dimitrova is joined.
Dimitrova teach a method of providing an aqueous SC formulations comprising 50-80% pyrimethanil and 0.2 to 5% PEO-PPO block copolymer surfactant which surprisingly did not solidify when milled and which does not easily crystallize when stored for prolonged periods (abstract).  Typically, SC formulations of the fungicide cannot contain more than 40% of the active ingredient, however Dimitrova formulates an SC formulation which can comprise more than 40% of the active ingredient (page 1, lines 6-18).  The molecular weight of the PEO-PPO block copolymer has a molecular weight of 6000-14000 (page 1, line 35 through page 2, line 2).  The surfactant Synperonic PE F127 acts as a dispersant and wetter (page 2, lines 31 and 32).  Dimitrova teach that the formulations are made by dispersing the ingredients via high speed mixing passed through a bead mill to achieve desired particle size and adding Kelzan pregel to the milled suspension to reduce crystallization after 2 weeks (page 3, lines 15-22).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Ding and Dimitrova both teach preparing SC concentrate formulations by adding block copolymers surfactants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Ding and Dimitrova to include PEO-PPO block copolymer of formula (II) with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Ding and Dimitrova because Dimitrova teach adding block copolymers of formula (II) has dual action as a dispersant and wetter for solid active ingredients and improves stability by reducing crystallization for at least 2 weeks.  

Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.  Applicant argues that a person of ordinary skill would not begin with Ding and arrive at the present claims which include dividing component b) in the process of preparation.  Applicant argues that Dimitrova does not cure the deficiencies of Ding because formulations prepared comprise pyrimethanil rather than formula (I).  The Examiner is not persuaded by this argument because Ding teach that the dispersant is added to the aqueous suspension prior to the particle size step [0127].  The amount of dispersant ranges from at least 5-50 g/L [0083].  Therefore, it would have been prima facie obvious to add the copolymers in amounts of 5-50g/L in the process step before milling.

Claims 11 and 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al. (US 2014/0187419; published July 3, 2014) and in further view of Dimitrova (WO 00/08931; published February 24, 2000).
Applicant’s Invention
Applicant also claims a method of applying the suspension concentrate comprising fluopyram having a particle size of Dv90 less than 5µm and at least one polyalkylene oxide block copolymer of formula (II) to either soil or a plant.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Ding et al. teach aqueous suspension concentrations comprising 3, 5-disubstituted-1,2,4-oxadiazoles to control nematodes (abstract).  The dispersability of solid nematicidal compounds can be significantly increase by applying milling techniques to reduce mean particle size [0031].  The mean particle size of the active preferably falls within the range of from 1 to 2 µm [0070].  With respect to claims 6 the concentration of the active is at least 100 g/L to about 700 g/L [0065].  The formulation also includes dispersants, rheological stabilizers, antifoam agents and biocides [0075-113].  With respect to claims 7 and 8, the dispersing agents is at least 5 g/L to about 100 g/L of the formulation [0083].  The non-ionic dispersants include Pluronic block copolymers [0080].  The active ingredients may further include the fungicide fluopyram [0115-118].  
Ding et al. teach methods of making the formulation by first pre-milling one or more active nematicide compounds with water to form an aqueous suspension with dispersants, and optional ingredients; b) wet-milling with grinding media selected from zirconium beads, glass beads and ceramic beads [0127-128].  Ding et al. teach methods of applying the composition to the soil surrounding the root zone of a plant and the plant prior to planting [0151].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Ding et al. do not teach the copolymer of formula (II).  It is for this reason that Dimitrova is joined.
Dimitrova teach a method of providing an aqueous SC formulations comprising 50-80% pyrimethanil and 0.2 to 5% PEO-PPO block copolymer surfactant which surprisingly did not solidify when milled and which does not easily crystallize when stored for prolonged periods (abstract).  Typically, SC formulations of the fungicide cannot contain more than 40% of the active ingredient, however Dimitrova formulates an SC formulation which can comprise more than 40% of the active ingredient (page 1, lines 6-18).  The molecular weight of the PEO-PPO block copolymer has a molecular weight of 6000-14000 (page 1, line 35 through page 2, line 2).  The surfactant Synperonic PE F127 acts as a dispersant and wetter (page 2, lines 31 and 32).  Dimitrova teach that the formulations are made by dispersing the ingredients via high speed mixing passed through a bead mill to achieve desired particle size and adding Kelzan pregel to the milled suspension to reduce crystallization after 2 weeks (page 3, lines 15-22).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Ding and Dimitrova both teach preparing SC concentrate formulations by adding block copolymers surfactants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Ding and Dimitrova to include PEO-PPO block copolymer of formula (II) with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Ding and Dimitrova because Dimitrova teach that block copolymers of formula (II) has dual action as a dispersant and wetter for solid active ingredients and improves stability by reducing crystallization for at least 2 weeks.    


Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617